Case 5:19-cv-01273-ODW-SHK Document 43 Filed 08/31/20 Page 1 of 1 Page ID #:268




 1                                                                                   JS-6
 2
 3
 4
 5
 6
 7
 8
                       United States District Court
 9
                       Central District of California
10
11   BISHARA KAKISH,                            Case № 5:19-cv-01273-ODW (SHKx)
12
                      Plaintiff,                JUDGMENT
13
14        v.
15   MR. COOPER, et al.,
16
                      Defendants.
17
18        Pursuant to the Court’s Order Granting Defendant Nationstar Mortgage LLC
19   dba Mr. Cooper’s Motion for Judgment on the Pleadings, it is therefore ORDERED,
20   ADJUDGED, and DECREED as follows:
21        1.    Plaintiff shall recover nothing from Defendant;
22        2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice; and
23        3.    All dates and deadlines are hereby VACATED.
24        IT IS SO ORDERED.
25
26        August 31, 2020
27                                 ____________________________________
28                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
